Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 5/3/22 has been entered and fully considered. 
Claims 1-34, 43-45 are pending, of which claims 43-45 are new. 
The previous 35 USC 112 rejections were withdrawn due to the amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: guide elements in claim 13, and data processing system in claims 30-33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 45 recites “wherein the control circuitry is configured to process the acquired optical signals to compensate for acquisition of said signals during movement of the probes”. However the written description does not provide support for the control circuitry being configured to process the signals to perform the compensation, but rather requires a secondary data processing system for processing (Spec 0025-26, 0125-126). Additionally the written description regarding the processing to compensate does not attribute this feature to the recited control circuitry (Spec 0116-117, 0132). Therefore the instant specification fails to provide written description for the limitations of claim 45. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites “the control circuitry for controlling the set of actuators is configured to continuously move the probes within the receptacle and to acquire a plurality of optical signals while continuously moving the probes”. However, claim 1 from which it depends does not positively recite probes as part of the claimed invention, as it merely claims “a plurality of optoelectronic sensors arranged to acquire optical signals from probes immersed in the fluid”. Additionally neither claim 1 or 43 describe any structural relationship between the probes and the claimed set of actuators, therefore it is unclear how the actuators could be configured to continuously move the probes. 
Claims 44-45 are similarly rejected as they depend from claim 43 and contain the same issues. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CHERUBINI (US 2017/0100715) as supplied by applicant on the IDS dated 1/6/20.
With respect to claim 1, CHERUBINI discloses an instrument with a detection arrangement for detecting light emitted from liquid samples in a multiwell plate (receptacle) (0155, 0173); in which the detection module (device) has a first fixing element configured to be attached as a cover over the well-plate (0177, 0189, Figs 2, 5); the fixing element including a plurality of emission optical fibers (optoelectronic sensors) arranged to acquire optical signals from the fluid (0155, 0159, 0176-177) to detect reaction products of the samples (representing molecule level in the fluid) (0220); a moving mechanism including actuators attached to two sides of the detection module to be moved relative to the well-plate (0175, 0209, Figs 7A-B); and a controller electrically connected to the moving mechanism (set of actuators) to output control signals to regulate the automated vertical movement of the detection module and capable of acquiring optical signals at any relative positions (0161, 0182, 0209-0210). 
With respect to claim 2-3, CHERUBINI discloses two actuators (a plurality of actuators) along the vertical rails that are controllable by a controller (control circuitry) electrically connected to the moving mechanism (set of actuators), in which the orientation of the detection module can be moved vertically and horizontally to be parallel to the plane of the well plate (0161, 0175, 0182, 0209-210, Figs 7A, B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHERUBINI (US 2017/0100715) as supplied by applicant on the IDS dated 1/6/20.
With respect to claim 4, CHERUBINI discloses that those of skill in the art will recognize that the vertical dimensions of the free space between the detection module and the thermal module where the well plate is placed can be varied (varying over a range of motion) according the specific demands of the user and should at least be large enough to allow the multi well plate to be placed in position (0209), but does not explicitly disclose the range is 10um-3mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a range of 10um-3mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.

Claims 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over TEICH (US 2016/0077083) in view of CHERUBINI (US 2017/0100715) as supplied by applicant on the IDS dated 1/6/20.
With respect to claim 1-3, TEICH discloses a cell analysis apparatus and method for analyzing cells in media in a multiwell plate with a sensor probe structure (device) in combination with a cartridge that is attached over the plate (configured to be attached as part of cover) (0014-15, 0039-42 Fig 1); the sensor probe structure includes an array of waveguide optical fibers (plurality of optoelectronic sensors) for receiving fluorescent emissions (acquire optical signals) from sensors (probes) in the well to measure the presence and concentration of a constituent in the well (optical signals representing a molecule level in the fluid) (0014, 0039-42); an elevator mechanism (actuator) adapted to the move the cartridge relative to the stage or well plate (0012, 0034); the elevator mechanism (actuator) controlled by a controller integrated with a computer to raise and lower the cartridge one or more times in a plane parallel to the well plate (0035, 0054-56) and is capable of acquiring optical signals at the plurality of locations. TEICH discloses an elevator mechanism but does not explicitly disclose it includes a plurality of actuators. However, CHERUBINI discloses an instrument with a detection arrangement for detecting light emitted from liquid samples in a multiwell plate (receptacle) (0155, 0173); in which the detection module (device) has a first fixing element configured to be attached as a cover over the well-plate (0177, 0189, Figs 2, 5); the fixing element including a plurality of emission optical fibers (optoelectronic sensors) arranged to acquire optical signals from the fluid (0155, 0159, 0176-177) to detect reaction products of the samples (representing molecule level in the fluid) (0220); a moving mechanism including actuators attached to two sides of the detection module to be moved relative to the well-plate (0175, 0209, Figs 7A-B); and a controller electrically connected to the moving mechanism (set of actuators) to output control signals to regulate the automated vertical movement of the detection module and capable of acquiring optical signals at any relative positions (0161, 0182, 0209-0210). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the elevator mechanism of TEICH to include a plurality of actuators because it allows for the orientation of the detection module to be moved vertically and horizontally to match the well plate as taught by CHERUBINI (0161, 0175, 0182, 0209-210, Figs 7A, B). 
With respect to claim 4, TEICH does not explicitly disclose the distance the cartridge is varied over. CHERUBINI discloses that those of skill in the art will recognize that the vertical dimensions of the free space between the detection module and the thermal module where the well plate is placed can be varied (varying over a range of motion) according the specific demands of the user and should at least be large enough to allow the multi well plate to be placed in position (0209), but does not explicitly disclose the range is 10um-3mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a range of 10um-3mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.
With respect to claim 5, TEICH discloses a cartridge (lid) configured to be attached to the sensor probe structure to form a cover comprising a surface to cover the wells of the plate (Fig 2a), a sensor sleeve or barrier with one or more sensors disposed on the lower surface thereof for insertion into media in a well (set of probes that extend perpendicularly, location of each probe corresponds to a position within a well) (Fig 2b, 6b); wherein the cartridge is configured such that a location of each sensor (probe) corresponds to a location of a sensor probe structure including an optical fiber (optoelectronic sensor) to form an optical path between (Fig 6a, b, 0014-15, 0039-42). 
With respect to claim 6, TEICH discloses a cell analysis apparatus and method for analyzing cells in media in a multiwell plate with a sensor probe structure (device) in combination with a cartridge that is attached over the plate (configured to be attached as part of cover) (0014-15, 0039-42 Fig 1); the sensor probe structure includes an array of waveguide optical fibers (plurality of optoelectronic sensors) for receiving fluorescent emissions (acquire optical signals) from sensors (probes) in the well to measure the presence and concentration of a constituent in the well (optical signals representing a molecule level in the fluid) (0014, 0039-42); an elevator mechanism (actuator) adapted to the move the cartridge relative to the stage or well plate (0012, 0034); the elevator mechanism (actuator) controlled by a controller integrated with a computer to raise and lower the cartridge one or more times in a plane parallel to the well plate (0035, 0054-56) and is capable of acquiring optical signals at the plurality of locations; a cartridge (lid) configured to be attached to the sensor probe structure to form a cover comprising a surface to cover the wells of the plate (Fig 2a), a sensor sleeve or barrier with one or more sensors disposed on the lower surface thereof for insertion into media in a well (set of probes that extend perpendicularly, location of each probe corresponds to a position within a well) (Fig 2b, 6b); wherein the cartridge is configured such that a location of each sensor (probe) corresponds to a location of a sensor probe structure including an optical fiber (optoelectronic sensor) to form an optical path between (Fig 6a, b, 0014-15, 0039-42). 
TEICH discloses an elevator mechanism but does not explicitly disclose it includes a plurality of actuators.
However, CHERUBINI discloses an instrument with a detection arrangement for detecting light emitted from liquid samples in a multiwell plate (receptacle) (0155, 0173); in which the detection module (device) has a first fixing element configured to be attached as a cover over the well-plate (0177, 0189, Figs 2, 5); the fixing element including a plurality of emission optical fibers (optoelectronic sensors) arranged to acquire optical signals from the fluid (0155, 0159, 0176-177) to detect reaction products of the samples (representing molecule level in the fluid) (0220); a moving mechanism including actuators attached to two sides of the detection module to be moved relative to the well-plate (0175, 0209, Figs 7A-B); and a controller electrically connected to the moving mechanism (set of actuators) to output control signals to regulate the automated vertical movement of the detection module and capable of acquiring optical signals at any relative positions (0161, 0182, 0209-0210).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the elevator mechanism of TEICH to include a plurality of actuators because it allows for the orientation of the detection module to be moved vertically and horizontally to match the well plate as taught by CHERUBINI (0161, 0175, 0182, 0209-210, Figs 7A, B). 
With respect to claim 7, 16 TEICH discloses the cartridge (lid) is made from low cost materials to be disposed after use to prevent cross-contamination (0007, 0051) but does not explicitly disclose the lid comprises a sterile material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a sterile material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. Additionally as TEICH is concerned with preventing contamination of the wells it would be obvious to one of ordinary skill in the art to use a material of the cartridge that is sterile in order to achieve this. 
With respect to claim 8, TEICH discloses the cartridge (lid) is configured to separate the surfaces of the probe structure (device) from the wells (Fig 1, 6b) which allows the probes to be reusable (0042) and when combined as a cover it closes the wells from contamination (0041). 
With respect to claim 9, TEICH discloses air channels (gas path) between the wells and ports in the cartridge (lid) and ultimately to a source of gas outside the device while the cartridge (lid) covers the wells to maintain a barrier (Fig 6b, 0046-47). 
With respect to claim 10, TEICH discloses the path is curved, but does not explicitly disclose the shape is tortuous without forming any straight line path. However, the shape of the path would have been an obvious matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. MPEP 2144.04. 
With respect to claim 11, 20, TEICH discloses the cartridge (lid) has a flexible seal (set of flexture portions) that is more flexible than other portion of the cartridge (lid) between the cartridge and the multiplexer containing the probe structures, in which one surface of the cartridge contacts the well plate (receptacle) and the other surface contacts the multiplexer/probe structure (Fig 6a, b, 0089). TEICH discloses a flexible seal (flexture portion) but does not explicitly disclose it forms a spring. However, CHERUBINI discloses an elastically deformable spring catch for positioning the receptacle (0212). It would have been obvious to one of ordinary skill in the art to modify the flexible seal of TEICH to include the elastically deformable spring catch because it secures the receptacle against inadvertent manual opening as taught by CHERUBINI (0213).
With respect to claim 12, TEICH discloses the cartridge cover is removable from the well plate (0012).
With respect to claim 13-14, TEICH discloses the cartridge includes sleeves (guide elements) for engaging with corresponding protruding elements of the probe structure (device) to fix a relative position of the lid and device (0042, 0050, Fig 3-4, 6a, b). 
With respect to claim 15, TEICH discloses the sleeve structure of the cartridge is light transmissive (translucent) (0042). 
With respect to claim 17, TEICH discloses the cartridge includes drug wells or ports for ejecting liquid test compound (fluid dispending ports) wherein the test compound is added to the ports of the cartridge before beginning the analysis (fluid stored in the lid) (Fig 4, 6a,b, 0046, 0048). 
With respect to claim 18-19, TEICH does not explicitly disclose the mass of the probe structure (device). However, it would have been an obvious matter of design choice to choose a mass of less than 1000 or less than 250 grams, since such a modification would have involved a mere change in the size of a component and a device with the claimed mass would not perform differently than the device of TEICH.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04. 
With respect to claim 21, TEICH discloses the sensor probe structure (device) is fixed and configured to fit within the sensor sleeves of the cartridge (fixedly attached) to maintain alignment of the sensors (probes) of the lid and the optical fibers (sensors) of the device (0042, Fig 6a, 6b). 
With respect to claim 22, 26, TEICH discloses a graphical user interface (data interface) configured to receive instructions for the design of a multi-well experiment and to receive the data acquired by the probes (receiving data from corresponding element in the lid) in response to the execution of the multi-well experiment and the interface is coupled to the controller (control circuitry) for controlling actuators and optical signals from the sensors (0017-18, 0035, 0067-69). 
With respect to claim 23, TEICH discloses the interface comprises electrical contacts for connecting to corresponding contacts in the lid (Fig 1). 
With respect to claim 24, TEICH does not explicitly disclose the interface comprises an imaging sensor. However, CHERUBINI discloses the detection arrangement includes plural detectors which can be camera sensors (imaging sensor) for acquiring images (0206). I would have been an obvious substitution to one of ordinary skill in the art to modify the sensors of TEICH to include camera sensors as disclosed by CHERUBINI and would yield predictable results. These sensors are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” MPEP 2143, KSR International.
With respect to claim 25, TEICH discloses the interface comprises a communications module, but does not explicitly disclose a radio frequency communication device. However, CHERUBINI discloses an interface connected to the controller and having a wireless connection technique (0163). It would have been an obvious substitution to one of ordinary skill in the art to modify the communication device of TEICH to include a wireless connection technique as disclosed by CHERUBINI, such as a radio frequency communication device as claimed and would yield predictable results. These communication techniques are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” MPEP 2143, KSR International. 
With respect to claim 27, TEICH discloses the apparatus comprises a well plate wherein the cartridge is attached to the probe structure (device) and disposed between that structure and the well plate, maintaining a sterile barrier and there are air channels (at least some gas path) between the well and an air source external to the system (environment) (Fig 2a, 6b, 0042-46). 
With respect to claim 28, TEICH discloses the well plate has multiple wells and the cartridge (lid) is configured to have at least one probe to each well (Fig 2a, b). 
With respect to claim 29, TEICH discloses the cartridge sensor sleeves have one or more sensors (probes) disposed on the lower surface thereof for insertion into the media in a well (0039, Fig 4). 
With respect to claim 30-33, TEICH discloses an instrument operating computer system (data processing system) that stores experiment results (configured to accept data representing sensor values) to a data file, a display for displaying the results and baseline measurements (values and reference quantities) , an analysis module for computing consumption rate (0066-0078, 0091). 
With respect to claim 34, TEICH discloses the molecule measured can be oxygen (0039, 0043). 

Claims 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over TEICH (US 2016/0077083) in view of CHERUBINI (US 2017/0100715) as supplied by applicant on the IDS dated 1/6/20 and further in view of ABRAMOVITCH (US 20110191917). 
With respect to claim 43, CHERUBINI discloses the circuitry for controlling the set of actuators as discussed in the above rejection, however, it does not disclose the circuitry is configured to continuously move probes and acquire a plurality of signals while continuously moving probes. However, ABRAMOVITCH discloses a controller for a scanning probe microscope in which a controller (control circuitry) directs an actuator to move a probe tip (configured to move probes) (0014) in a continuous pattern (0015) to change the distance between the sample and probe tip in one direction (0005) and acquires a plurality of signals while moving (0018, Fig 4). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the control circuitry of CHERUBINI to be configured to continuously move a probe and acquire a plurality of signals while doing so as taught by ABRAMOVITCH because it allows for scanning a sample at high resolution (0003-0004).
With respect to claim 44, ABRAMOVITCH discloses the circuitry is configured to move the probes according to a sinusoidal pattern (Fig 4). 
With respect to claim 45, ABRAMOVITCH discloses the controller processes the signal to compensate for errors due to the scanning motion (compensate for acquisition of said signals during movement of the probes) (0005). 

Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the prior art does not disclose the intended use of the control circuitry, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed in the above rejection, CHERUBINI and TEICH disclose circuitry in the form of a controller that controls the height of the device and the acquisition of optical signals. While CHERUBINI and TEICH do not explicitly disclose using the controller for the same intended use, the controller comprises all the claimed structural components and is capable of being programmed to be used as claimed. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claims. Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such art reference, regardless of whether the prior art reference explicitly discloses such capacity for performing the recited function. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2114-2115.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the control circuitry programmed to carry out the specific steps of acquiring optical signals at a plurality of respective positions; ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments that TEICH does not disclose each probe location corresponds to an optoelectronic sensor or that an optical path is formed between the two, the examiner respectfully disagrees. TEICH specifically discloses wherein the cartridge is configured such that a location of each extending sensor (probe) corresponds to a location of a sensor probe structure including an optical fiber (optoelectronic sensor) to form an optical path between (Fig 6a, b, 0014-15, 0039-42). 
In response to applicant’s arguments that the air channels of TEICH do not provide a gas path to the wells, the examiner disagrees. As can be seen from Figure 6b, the air channels lead from outside the wells (i.e. the environment outside) through the ports with the fluid expelled into the wells (between the wells and outside environment). 
In response to applicant’s arguments that Claim 11 does not refer to a “spring” and that the rejection does not seem to have addressed a limitation of claim 20 requiring flexure portions that form a spring, it is noted that the above rejection addressed claims 11 and 20 together due to their overlapping subject matter. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799